EXHIBIT (j) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Post-Effective Amendment No. 94 to Registration Statement No. 2-27962 on Form N-1A of our reports dated February 16, 2009, relating to the financial statements and financial highlights of Eaton Vance Special Investment Trust, including the Funds and Portfolios listed on attached Schedule A, appearing in the Annual Reports on Form N-CSR of Eaton Vance Special Investment Trust for the year ended December 31, 2008, and to the references to us under the headings Financial Highlights in the Prospectuses and Independent Registered Public Accounting Firm in the Statements of Additional Information, which are part of such Registration Statement. SCHEDULE A Report Date Eaton Vance Special Investment Trust (Funds & Portfolios ) February 16, 2009 Eaton Vance Balanced Fund February 16, 2009 Dividend Builder Portfolio February 16, 2009 Eaton Vance Dividend Builder Fund February 16, 2009 Large-Cap Growth Portfolio February 16, 2009 Eaton Vance Large-Cap Growth Fund February 16, 2009 Large-Cap Value Portfolio February 16, 2009 Eaton Vance Large-Cap Value Fund February 16, 2009 Small-Cap Portfolio February 16, 2009 Eaton Vance Small-Cap Fund February 16, 2009 Eaton Vance Small-Cap Value Fund February 16, 2009 Special Equities Portfolio February 16, 2009 Eaton Vance Special Equities Fund February 16, 2009 Eaton Vance Capital & Income Strategies Fund February 16, 2009 Eaton Vance Equity Asset Allocation Fund February 16, 2009 Emerging Markets Portfolio February 16, 2009 Eaton Vance Emerging Markets Fund February 16, 2009 Greater India Portfolio February 16, 2009 Eaton Vance Greater India Fund February 16, 2009 Eaton Vance Institutional Short Term Income Fund February 16, 2009 Investment Grade Income Portfolio February 16, 2009 Eaton Vance Investment Grade Income Fund February 16, 2009 Eaton Vance Real Estate Fund
